SCHWARTZ, Judge.
The judgment under review is reversed for a new trial on the authority of and for the reasons stated in Rojas v. State, 412 So.2d 71 (Fla. 3d DCA 1982), which involved a codefendant of the present appellant. We reject the state’s contention that Rodriguez failed personally to preserve the self-incrimination point below both because a fair reading of the record shows that his counsel joined in the motion for mistrial explicitly asserted by the attorneys for the codefendants, see Clark v. State, 363 So.2d 331 (Fla.1978), and because his lawyer’s own unequivocal objection to the offending comment was incorrectly overruled. Simpson v. State (Fla. Case no. 49,681, opinion filed, April 8, 1982).
The other points raised by the defendant have no merit. State v. Cooper, 391 So.2d 332, 333 (Fla. 3d DCA 1980); United States v. Ross,-U.S.-, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982).
Reversed.